— Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered May 9, 1986, convicting him of rape in the first degree, sodomy in the first degree, grand larceny in the third degree, criminal trespass in the second degree, assault in the third degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant claims, inter alla, that his convictions for rape in the first degree and sodomy in the first degree are against the weight of the evidence. However, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Lawrence, Eiber and Kooper, JJ., concur.